DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/22/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pages 11 through 12, filed 10/24/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection(s) have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 1, the limitations “wherein the monitoring device is configured to perform a set of test logins using a set of historical usernames and passwords” and “wherein the set of historical usernames and passwords is anonymized to create the anonymized historical telecommunications data” lacks support in the specification. The only mention of usernames in the specification is in paragraph [0022], which states “the monitoring device may perform a set of test logins using a set of usernames and a set of passwords to determine whether the system is properly granting access to files of the system.” This does not show “historical” usernames but rather could be any newly created usernames.
As to claims 2-7, the claims are rejected due to their dependency on, and therefore inclusion of, the rejected subject matter of claim 1 above.
As to claim 8, the limitations “wherein the monitoring device is configured to perform a set of test logins using a set of historical usernames and passwords” and “wherein the set of historical usernames and passwords is anonymized to create the anonymized historical telecommunications data” lacks support in the specification. The only mention of usernames in the specification is in paragraph [0022], which states “the monitoring device may perform a set of test logins using a set of usernames and a set of passwords to determine whether the system is properly granting access to files of the system.” This does not show “historical” usernames but rather could be any newly created usernames.
As to claims 9-14, the claims are rejected due to their dependency on, and therefore inclusion of, the rejected subject matter of claim 8 above.
As to claim 15, the limitations “wherein the monitoring device is configured to perform a set of test logins using a set of historical usernames and passwords” and “wherein the set of historical usernames and passwords is anonymized to create the anonymized historical telecommunications data” lacks support in the specification. The only mention of usernames in the specification is in paragraph [0022], which states “the monitoring device may perform a set of test logins using a set of usernames and a set of passwords to determine whether the system is properly granting access to files of the system.” This does not show “historical” usernames but rather could be any newly created usernames.
As to claims 16-20, the claims are rejected due to their dependency on, and therefore inclusion of, the rejected subject matter of claim 15 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached Mon-Fri: 8 AM to 4 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Brian Whipple/
Primary Examiner
Art Unit 2454
12/5/2022